LATIMER, Judge
(concurring in the re-result) :
I concur in the result.
While my associates seem quite satisfied that this case stamps United States v Rinehart, 8 USCMA 402, 24 CMR 212, as a worthy contribution to military law, I assert quite to the contrary. All I can say about this appeal is that it fairly well establishes that the Court took an unnecessarily drastic measure when it threw away the Manual because it contained a limited number of statements we have held to be erroneous. Since the book has been an invaluable aid to military courts, my preference, as indicated in my dissent in that case, was to permit its use but to test for prejudice in those cases where it might misinform the court-martial on the law. That is precisely *551the method used by the Court in this instance, and that course has been used continuously by us since the passage of the Uniform Code of Military Justice.
Much of the surface strength of the majority opinion in this appeal is dissipated when consideration is given to the fact that the Government conceded prejudicial error had been committed by the law officer. For the information of the reader, the disposition ordered by the Court is that which was proposed by the Government. So that there will be no misunderstanding about the reasons for the concession, I mention the fact that it was not predicated on Rine-hart but was based on the rule which should be the reason for this reversal, namely, that the Manual’s use in this ease prejudiced the accused because the law officer permitted the court-martial members to consider a statement dealing with intent in desertion which, in United States v Cothern, 8 USCMA 158, 23 CMR 382, the Court held to be erroneous. The net result of his instructional charge was that the court-martial was given improper guideposts and many times we have held that to be prejudicially erroneous.
To illustrate that we could have complied with the provision of Article 59 of the Code, 10 USC § 859, and at the same time have protected an accused by deciding each case on an ad hoc basis, I quote the Government’s concession which was made prior to United States v Rinehart, supra:
“However, it is obvious that where a tribunal is referred to a portion of the Manual it should not be directed to an inapplicable provision or one stating an incorrect principle. Although at the time of trial herein, United States v Cothern, supra, had not yet been decided, the Government recognizes that as a result of the law officer’s statement that the members of the court were not precluded from reading the Manual provision referred to by trial counsel, there is a strong probability that several or all of the members read what is now considered an erroneous principle of law, i.e., that intent to remain away permanently may be inferred from evidence of a prolonged absence alone. Although the factual distinction is obvious, the Government is unable to provide a distinction sufficient to warrant a different result here from that reached in United States v Cothern, supra, and other recent cases. . . .”
Certainly, if counsel for the parties have a sense of discrimination which permits a proper consideration of each case on its merits, then this Court ought to be able to separate the cases where prejudice appears from those where it is absent.
Just a cursory reading of the majority opinion in this instance shows how easy it is to assess prejudice. In some instances it might be more difficult, but we do It in all other cases where there are instructional errors and the use of the Manual poses only that problem. If it is used in a particular type of case where its provisions concerning the offense are contrary to sound principles of law and the court-martial members are not advised to that effect, then we know they have been misinformed. However, I have yet to understand how an erroneous statement concerning the inference which may be drawn from much prolonged absence in desertion would prejudice an accused being tried for robbery. When I am convinced there is a fair probability that will occur, I will yield to my associates.
Because the record shows prejudice to the accused, I concur in the disposition ordered.